t c memo united_states tax_court terry and kathryn a roditski dilozir petitioners v commissioner of internal revenue respondent docket no filed date terry dilozir pro_se michael p breton for respondent memorandum opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in all section references are to the internal_revenue_code in effect for the year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and continued petitioners' federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure the issues for decision are whether petitioners are entitled to deduct certain claimed schedule c expenses whether petitioners underreported capital_gain income on schedule d by the amount of dollar_figure and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for clarity and convenience we have combined the findings_of_fact and discussion of pertinent legal issues some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in avon connecticut at the time the petition was filed we begin by noting that petitioners bear the burden of proving that respondent's determination is erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to any deductions claimed 503_us_79 schedule c deductions petitioner terry dilozir petitioner was self-employed as a real_estate agent during the year in issue petitioner worked in continued procedure the office of re max realtors located in farmington connecticut on schedule c for the tax_year petitioner reported income and expenses as follows amount total amount income gross_receipts dollar_figure other income dollar_figure dollar_figure expenses advertising dollar_figure bad_debts dollar_figure depreciation dollar_figure employee benefit programs dollar_figure insurance dollar_figure office expense dollar_figure pension and profit-sharing_plans dollar_figure rent or lease dollar_figure repairs and maintenance dollar_figure supplies dollar_figure taxes and licenses dollar_figure travel meals entertainment dollar_figure dollar_figure net lo sec_1 big_number petitioners' return miscalculated expenses as totaling dollar_figure resulting in total losses claimed in the amount of dollar_figure in the notice_of_deficiency respondent disallowed the claimed rent expense in the amount of dollar_figure and the claimed bad_debt deduction in the amount of dollar_figure sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_6001 requires that a taxpayer liable for any_tax shall maintain such records render such statements make such returns and comply with such regulations as the secretary may from time to time prescribe a claimed rent expense sec_162 allows a taxpayer to deduct rental expenses_incurred in connection with a trade_or_business petitioner argues that in exchange for his use of the re max office he had agreed to pay to re max percent of any commissions earned resulting in a deductible rental expense in the amount of dollar_figure to support this assertion petitioner introduced into evidence a letter purportedly written by rosemary slade of the re max office where petitioner worked with respect to petitioner's rent expense the letter states the payments in question are the payments that were taken out of commissions earned by and applied toward fixed expenses i have enclosed a copy of your independent_contractor agreement that explains what fixed expenses are our agreement with you stated that of each commission would be applied to that amount as is documented on your ledger card which i have also enclosed the letter then indicates that petitioner paid fixed expenses out of commissions earned in the amount of dollar_figure as well as personal expenses in the amount of dollar_figure for combined total expenses paid to re max in the amount of dollar_figure for petitioner explained at trial that the term fixed expenses as used in the letter referred to rent expenses while the term personal expenses referred to expenses for secretaries fax machines and photocopies and served as the primary basis of petitioner's claim for office expenses respondent argues that petitioner's claimed rent expense represents a duplication of his claimed office expense previously allowed by respondent the amount of office expenses claimed by petitioner and allowed by respondent dollar_figure is greater than the personal expenses in the amount of dollar_figure indicated in the letter moreover respondent has allowed petitioner's claims for other expenses in addition to office expenses consequently we conclude that petitioner's claimed rent expense represents a duplication of expenses previously allowed by respondent petitioners have failed to establish that they are entitled to the claimed rental_expense_deduction in the amount of dollar_figure rule a we therefore sustain respondent's determination on this issue b claimed bad_debt deduction on date petitioner and an associate peter kostochko agreed to purchase a dwelling located pincite mill street glastonbury connecticut for dollar_figure petitioner paid we are also troubled by a discrepancy between the figures indicated in the letter and other items in the record the amount indicated as fixed expenses in the letter dollar_figure is greater than percent of dollar_figure the amount of gross commissions indicated on the form_1099 respondent objected to the admissibility of the letter on the basis of hearsay while we have admitted the letter we have previously concluded that the claimed expenses are a duplication of other expenses claimed by petitioner and allowed by respondent the record does not indicate the precise nature of mr continued a deposit to the seller's real_estate agent frank dibble in the amount of dollar_figure petitioner's obligation under the agreement was contingent upon an inspection of the subject property and approval of financing if petitioner could not obtain financing the agreement required petitioner to notify the seller within a specified period of time after petitioner signed the purchase and sale agreement the property in question was inspected revealing that the dwelling had been damaged by termites as a result petitioner could not obtain financing nevertheless petitioner wanted to buy the property and he renegotiated a purchase_price in the amount of dollar_figure again contingent upon approval of financing on three occasions the seller agreed with petitioner to extend the deadline for obtaining financing while petitioner sought to obtain a lender sometime in early petitioner had not obtained financing and he failed to notify the seller within the notification period specified in their amended agreement petitioner was then informed that because the time for notifying the seller had lapsed the dollar_figure deposit could not be refunded petitioner did not believe that he was entitled to a return of the deposit accordingly petitioner did not institute legal action against either mr dibble or the seller petitioner continued kostochko's relationship with petitioner with respect to this transaction claimed a bad_debt deduction on schedule c in the amount of dollar_figure relating to the surrendered deposit upon examination respondent disallowed the claimed bad_debt deduction asserting that petitioners had not established that the forfeited deposit constituted a bad_debt or was otherwise deductible as a general_rule sec_166 allows a deduction for any bad_debt that becomes worthless during the taxable_year sec_166 to establish entitlement to a bad_debt deduction a taxpayer must prove that a bona_fide debt existed and that the debt became worthless in the year that the deduction is claimed rule a 97_tc_579 sec_1_166-1 income_tax regs a bona_fide debt is defined as one which arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs petitioner admitted at trial that his deposit was properly surrendered and that he was not entitled to a return of the proceeds therefore the forfeited deposit did not give rise to a claim for a bad_debt deduction under sec_166 upon petitioner's admission at trial that he was not entitled to a return of the deposit we asked petitioner to explain the basis of characterizing the forfeited deposit as a bad_debt in response petitioner stated i expended the deposit i -- i spent the money in trying to pursue a profitable venture i don't know if it's called a bad_debt but it's an expense we interpret petitioner's statement as an assertion that the surrendered deposit somehow gave rise to a deduction under the general provisions of either sec_162 or sec_212 sec_212 generally permits a taxpayer to deduct ordinary and necessary expenses_incurred either for the production_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income there is no indication in the record that petitioner sought to purchase the property in question as part of his trade_or_business or with the intent to produce income petitioners have failed to meet their burden of proving that they are entitled to the claimed deduction rule a we therefore sustain respondent on this issue schedule d gains and losses a demand note on date petitioner agreed to lend dollar_figure to the connecticut gold chip co cgcc in return petitioner received a demand note the note provided that the principal was payable on or after date upon the demand of the payee or holder the note further provided that a late payment penalty was payable at the rate of percent on any unpaid principal as of date and upon default interest would accrue at an annual rate of percent on any unpaid balance petitioner did not receive any repayments of principal or interest on the loan and learned in that cgcc had recently filed for bankruptcy on schedule d of their return petitioners claimed a long-term_capital_loss in the amount of dollar_figure relating to the demand note upon examination respondent allowed petitioners to claim dollar_figure of the dollar_figure as a capital_loss representing the principal_amount of the promissory note and disallowed the remaining claimed loss in the amount of dollar_figure respondent does not dispute petitioners' characterization of the loss as a long- term capital_loss although petitioners did not claim the loss as a bad_debt we believe the provisions of sec_166 pertain to this transaction sec_166 provides that the basis for determining the amount of the deduction for any bad_debt shall be the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of property the adjusted_basis of property is the property's unadjusted_basis adjusted as provided in sec_1016 sec_1011 typically a taxpayer's basis in property is the cost of that property sec_1012 sec_1_1012-1 income_tax regs in this instance petitioners bear the burden of proving petitioner's basis in the demand note rule a petitioners indicated a cost_basis in the demand note in the amount of dollar_figure at trial petitioner explained that he was entitled to increase his basis in the demand note for opportunity cost in this regard petitioner argues that his basis in the note for the purpose of determining loss from the transaction should include not only the unpaid principal as allowed by respondent but also the interest which cgcc should have paid to petitioner under the terms of the note petitioners cite no case or statute to support this position we find that petitioners have failed to establish that petitioner's basis in the note was greater than dollar_figure the amount determined by respondent rule a we therefore sustain respondent on this issue b sale of the simsbury property during the tax_year mr kostochko in the capacity of trustee sold property located pincite country road simsbury connecticut for the amount of dollar_figure petitioner and mr kostochko maintain that they shared equal ownership in the property as partners on schedule d of their return petitioners indicated that petitioner's share of the sale we also note that a taxpayer cannot claim a deduction with respect to a worthless_debt arising from unpaid wages salaries fees rents and similar items of income which have not been reported by the taxpayer as income sec_1_166-1 income_tax regs this principle applies to interest owed to a taxpayer but never reported as income 2_tc_347 affd 143_f2d_712 5th cir therefore we could sustain respondent's determination on this basis as well there is no partnership tax_return or partnership_agreement in the record we assume that the parties were co- owners of the property in question proceeds was dollar_figure petitioners claimed a cost_basis in the property in the amount of dollar_figure and reported a net_capital_gain with respect to the sale in the amount of dollar_figure petitioners indicated on the return that petitioner had acquired his interest in the property on date upon examination respondent determined additional capital_gain in the amount of dollar_figure respondent asserted that because petitioner offered no proof of his cost_basis in the property the entire amount of the sale proceeds constituted taxable gain the parties agree that the amount_realized from the sale of the simsbury property was dollar_figure the record does not contain any purchase and sale agreement pertaining to petitioner's purchase of the property and does not contain the trust instrument which appointed mr kostochko as trustee petitioners however offered into evidence an undated settlement statement pertaining to the sale of the property in respondent objected to the settlement statement as inadmissible hearsay even if the court were to consider this document it would not support petitioners' position because it provides no information regarding petitioner's basis in the property petitioners have not presented any other evidence to establish petitioner's basis in the property petitioners have failed to meet their burden on this issue rule a we therefore sustain respondent's determination accuracy-related_penalty under sec_6662 respondent determined that petitioners were liable for the accuracy-related_penalty under sec_6662 for the accuracy-related_penalty is equal to percent of any portion of an underpayment attributable to a taxpayer's negligence or disregard of rules or regulations sec_6662 and b the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 the penalty does not apply to any portion of an underpayment for which there was reasonable_cause and with respect to which the taxpayer acted in good_faith sec_6664 generally the commissioner's determination imposing the accuracy-related_penalty is presumed correct and taxpayers bear the burden of proving that they are not liable for the accuracy-related_penalty imposed by sec_6662 rule a 92_tc_501 in this instance petitioners have offered no evidence that they made a reasonable attempt to report the items of income and deductions in issue petitioners have failed to meet their burden of proving that they are not liable for the accuracy- related penalty we therefore sustain respondent's determination on this issue to reflect the foregoing decision will be entered for respondent
